Citation Nr: 1435110	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to April 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and H.R.

ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  He received a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The previously established 30 percent rating for the Veteran's service-connected PTSD was continued therein.  He appealed this determination.  In a June 2011 rating decision, the RO increased this rating to 50 percent effective April 1, 2010.  The Veteran's appeal continued for consideration of an even higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2011, the Veteran and his brother H.R. testified at a videoconference hearing before the undersigned Veterans Law Judge.  In February 2012, the Board increased the rating for his service-connected PTSD to 50 percent for the period prior to April 1, 2010, and to 70 percent for the period beginning on this date.  It further was explained that, despite an appeal not yet having been perfected following the RO's denial, a TDIU was properly before the Board as part and parcel to his higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue then was remanded for development.  

The Veteran appealed the portion of the Board's decision that denied a rating higher than 50 percent for his service-connected PTSD percent for the period prior to April 1, 2010, to the United States Court of Appeals for Veterans Claims (Court).  Specifically, his attorney and VA's Office of General Counsel (OGC) filed a Joint Motion for Partial Remand (JMPR) in November 2012.  The Court issued an Order granting the JMPR later that same month.  The aforementioned portion of the Board's decision thus was vacated and remanded for readjudication consistent with the JMPR.  

In August 2013, the Board explained that a higher rating for each of the Veteran's service-connected disabilities were not issues on appeal even though these ratings are important when taking into account a TDIU.  The Board then denied a rating higher than 50 percent for his service-connected PTSD for the period prior to April 1, 2010, as well as a TDIU.  The Veteran once again appealed to the Court.  Specifically, his attorney and VA's OGC filed a Joint Motion for Remand (JMR) in January 2014.  The Court issued an Order granting the JMR later that same month.  The Board's decision thus was vacated and remanded for readjudication consistent with the JMR.

This is undertaken herein based on full review of the Veteran's paper and electronic claims files.  Of particular note in this regard is that the additional evidence that has become available since the Board's last decision is given initial consideration.  Doing so is permitted because the Veteran's representative waived the right to have the RO do so for some of this evidence in a May 2014 statement.  38 C.F.R. § 20.1304(c).  Further, a full grant of each of the benefits sought is awarded.  Id.  The Veteran's representative indeed noted in the aforementioned statement that he seeks only a 70 percent rating, and not the next highest and maximum rating of 100 percent, for his service-connected PTSD and a TDIU.


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with deficiencies in most areas during the period prior to April 1, 2010.

2.  The Veteran's service-connected disabilities, with a collective rating of 70 percent or higher including PTSD evaluated at 40 percent or higher, are of sufficient severity to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, have been met for service-connected PTSD for the period prior to April 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, it is notable that VA has a duty to notify a claimant about and a duty to assist a claimant in substantiating his entitlement to the VA benefit(s) sought.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary, however.  It is reiterated that a full grant each benefit sought by the Veteran is awarded.  Any errors made regarding the aforementioned duties thus were harmless.  The same goes for any errors made with respect to ensuring at least substantial compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The same also goes for any errors made during the November 2011 videoconference hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Higher Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the applicable disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, the assignment of two or more ratings for different portions of the timeframe of concern, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are potentially applicable, the higher is assigned if the disability in question more nearly approximates the criteria for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The claimant thus prevails if the preponderance of the evidence supports a higher rating or is in relative equipoise in this regard, but does not prevail when the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected PTSD is rated using a General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned thereunder for occupational and social impairment with reduced reliability and productivity.  Symptoms of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms, or the resulting impairment, that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms bearing on occupational or social impairment must be considered.  38 C.F.R. § 4.126.  If they are productive of impairment equivalent to what would result from listed symptoms, the rating corresponding to those symptoms is to be assigned.  Mauerhan, 16 Vet. App. at 436.

A Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Whether by GAF score or otherwise, the level of impairment found by an examiner is to be considered but is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  This includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence is to be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to the instant February 2009 higher rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier if it is informative about this period.  38 C.F.R. § 4.1.

At the outset, the Board notes that the Veteran was diagnosed with several psychiatric disorders in addition to PTSD prior to April 1, 2010.  Service connection was not (and still is not) in effect for any disorder other than PTSD.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  While some attempt at differentiation was made at a March 2009 VA psychiatric examination, complete differentiation was not possible.  No attempt at differentiation was made in VA treatment records.  There is no other medical evidence.  All the Veteran's symptoms therefore shall be taken into account.

Also of note is that the Veteran and H.R. are lay persons because there is no indication either has a medical background.  Lay persons are competent to report what is personally experienced or observed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran and H.R. thus are competent to report his symptoms and their effects.  Factors for assessing competent lay evidence include facial implausibility, interest, inconsistency, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant regarding the Veteran's reports or those of H.R.  Therefore, they are credible.  Their reports, as such, are taken to be truthful.

Given the evidence, the Board finds that a rating higher than 50 percent is warranted for the Veteran's service-connected PTSD prior to April 1, 2010.  The Board finds that he is entitled to a rating of 70 percent, but no higher, during this period.  The effect of his symptoms is more nearly approximated as occupational and social impairment with deficiencies in most areas rather than as occupational and social impairment with reduced reliability and productivity, in other words.  The only higher, and indeed the maximum, rating of 100 percent requires total occupational and social impairment.  No discussion in this regard is necessary since the increase to a 70 percent rating is satisfactory.  In any event, the discussion below reveals that the Veteran was not totally occupationally and socially impaired.

The Veteran's symptoms included sleep problems, distressing recollections, difficulty concentrating, rumination, drinking alcohol to excess, some strange behavior otherwise, impulsiveness, anxiety or nervousness with corresponding stuttering, irritability, anger, depression, restricted range of affect, some suicidal ideation, diminished interest and participation in activities, isolating himself from others, and trouble taking orders from others.  Upon assessment, he was clean, well-kempt, and appropriately dressed.  He also was fully oriented with no inappropriate behavior.  Yet, he asked odd questions on occasion.  The Veteran's exhibited no psychomotor abnormality, but he shifted in his seat, had slightly shaky hands once, and startled easily.  He also was sweaty, red-faced, occasionally had limited or hypervigilant eye contact, and stuttered.  

While the Veteran was pleasant and cooperative, he also was tense.  With respect to mood, he ranged from euthymic to depressed.  His affect ranged variously was congruent, reactive as well as stable, and constricted as well as full.  His thought process was described as appropriate, linear, logical, organized, and goal-directed.  The Veteran's thought content was appropriate as well as unremarkable.  There was no indication that he experienced delusions, hallucinations, or homicidal ideation.  That he ruminated almost, but not quite to the point of having racing thoughts, was mentioned.  His executive function was intact.  His attention and memory were likewise, in addition to being good.  While no deficiencies with respect to the Veteran's judgment and insight were noted on one occasion, they were only fair on another occasion.

Further, the Veteran lived alone with his dog.  He had never been married and had no children.  His support system generally included his mother, H.R., and one or two friends.  He socialized primarily with H.R., as they did some landscaping together.  One shoving altercation occurred between them.  The Veteran otherwise talked to his family twice per week, and he felt close to them even though they generally did not talk about personal matters.  He and his best friend did not have contact for over a year because they had grown apart.  He had not had a serious relationship with a woman in a few years and was on good terms with neighbors, particularly those in Florida, and attended a wedding for one.  He gave away military memorabilia that was important to him to another.  He preferred solitary activities such as fishing, walking his dog in the park, yard work, working on his boat, reading, and watching television.  The Veteran wanted to get back into golf.  
The Veteran got out rarely to a one or two nights per week, often to drink.  He did not always take his medications so that he could do so.  He was a member of an organization for Veterans, but he did not attend any organization meetings.  He finally initially was working full-time but retired early toward the beginning of 2009.  The Veteran had held his position, which included supervisory aspects, for eight years.  He was not fired.  However, other problems were noted.  These included arguments with his coworkers, difficulty managing new or unexpected situations due to him feeling overwhelmed, concern that his medication put himself and others at risk by making him drowsy, and concentration and memory problems leading to rechecking his work and ultimately to taking too long to complete assignments.  He indicated being less stressed since he quit working.

Considering the effects of the Veteran's symptoms, some of which are listed in the General Rating Formula and some of which are not, it is clear that he has a deficiency with respect to mood.  Depression and anxiety are particularly notable in this regard.  Deficiencies in judgment and thinking also are apparent.  In addition to some fair judgment, the Veteran's excessive drinking and valuing drinking over taking his medication shows poor judgment.  So does allowing a disagreement with H.R., his primary social contact, devolve into a shoving altercation.  This also shows a deficiency in family relations.  For thinking, it is reiterated that he ruminated almost to the point of having racing thoughts.  The same is true for his giving away important military memorabilia.  The Veteran was not in school, but he did work for a while.  He had issues interacting with others, dealing with stressful situations, and completing his work there.

The Veteran, in sum, had deficiencies in most areas.  Pursuant to the JMR, these deficiencies do not have to be quite substantial even though a rating of 70 percent conveys serious occupational and social impairment.  That the Veteran was assigned one GAF score of 55 and several GAF scores of 60, signifying only moderate symptoms resulting in only moderate impairment in occupational and social (with no school) functioning, thus is not dispositive.  Neither is the opinion in the March 2009 VA psychiatric examination and May 2009 addendum thereto that his symptoms had only a moderate impact on his occupational functioning and only a mild to moderate impact on his social functioning, or the equivalent of just reduced reliability and productivity.  The only other opinion, found in VA treatment records, that the Veteran's symptoms caused him significant occupational and social interference also is not dispositive.  Yet that it seemingly is in agreement with the Board's determination is notable.

Consideration has been given to reasonable doubt in determining that a higher rating of 70 percent is warranted for the Veteran's service-connected PTSD for the period prior to April 1, 2010.  However, it does not apply because this determination was based upon the preponderance of the evidence.  Consideration finally has been given to a staged rating within the period prior to April 1, 2010.  No such rating is warranted because the aforementioned determination applies to this entire period.  Indeed, the only stage that was in place has been eliminated by it.  The same 70 percent rating now applies to both the period prior to April 1, 2010, and the period from April 1, 2010.  

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must such an unusual or exceptional disability picture that the schedular rating criteria are inadequate to contemplate its symptoms.  Then there must be related factors such as frequent periods of hospitalization or marked interference with employment.  Referral finally must be made to the Under Secretary for Benefits or Director of the Compensation and Pension Service (Director) for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued specifically for an extraschedular rating.  The Board finds that the Veteran's service-connected PTSD prior to April 1, 2010, was not unusual or exceptional because the schedular rating criteria set forth above reasonably describe it.  These rating criteria contemplate his symptoms adequately, in other words.  They indeed assign ratings based on the level of occupational and social impairment due to psychiatric symptoms.  It is reiterated that not only the psychiatric symptoms listed in the General Rating Formula setting forth the rating criteria, but all such symptoms present, have been considered as required in determining this level of impairment.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors thus is unnecessary.  Yet it is notable that there is no indication the Veteran was hospitalized due to his psychiatric symptoms prior to April 1, 2010.  It further is reiterated that the schedular rating criteria are intended to represent average impairment in earning capacity.  The Veteran's rating is quite high and thus accounts for marked interference with employment.  Any marked interference with employment prior to April 1, 2010, that is not accounted for by this rating finally is encompassed by a TDIU.

III.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to engage in a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(a).  It is granted on a schedular basis for a claimant with more than one such disability when at least one is rated at 40 percent or more and all have a combined rating of 70 percent or more.  Id.  It is granted on an extraschedular basis where this requirement is not met.  38 C.F.R. § 4.16(b).  Referral to the Director is required because VA, to include the Board, cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88; Shipwash, 8 Vet. App. at 218.  Consideration is to be given to level of education, special training, and previous work experience but not to age.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As above, the probative value of the evidence must be assessed.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 18; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  That again includes any lay evidence in addition to the medical evidence.  The benefit of the doubt, like above, also is given to the Veteran when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  He thus prevails if the preponderance of the evidence supports a TDIU or is in relative equipoise but does not prevail when it preponderates against a TDIU.  Id.  Finally as above, only the most relevant evidence need be discussed even though all the evidence is to be reviewed.  Gonzales, 218 F.3d at 1378.  

The Veteran is service-connected for bilateral hearing loss, tinnitus, and a scar underneath his right eye in addition to PTSD.  With the aforementioned determination, he has a consistent 70 percent rating for PTSD.  His bilateral hearing loss has been rated as noncompensable with corresponds with a 0 percent rating, while his tinnitus has a 10 percent rating.  The scar underneath his right eye finally has a 30 percent rating.  The combined rating remains at 80 percent (rounded from 81) notwithstanding the aforementioned determination.  38 C.F.R. § 4.25.  It follows that there is one service-connected disability rated at 40 percent or more with a combined rating for all of 70 percent or more.  Accordingly, a TDIU may be granted on a schedular basis.

In addition to many of the aforementioned psychiatric symptoms, the Veteran competently and credibly reported feeling out of control and worthless, neglect of personal hygiene, inappropriate behavior while drinking excessively, as well as increased anxiety, memory problems, and suicidal ideation after April 1, 2010.  H.R. competently and credibly reported that he does not function well.  He was involved in seven or eight physical fights and only felt close to H.R., with whom he still did not talk about personal matters and no longer spent a lot of time.  Difficulty remembering and following instructions were referenced.  The Veteran consistently has competently and credibly reported trouble understanding speech in background noise.  Upon assessment, his speech recognition ranged between 80 and 84 percent.  Tingling finally competently and credibly was reported by the Veteran regarding the scar underneath his right eye.  It was small, difficult to see, and superficial.

The Veteran variously indicated that he retired from his full-time position as a loader in a steel mill due to stress and hearing problems and due to stress alone.  His supervisor indicated that he last worked from May 2000 to January or February 2009 and retired due to medical reasons on one occasion and did not specify any reason for his retirement on another occasion.  The Veteran stated that he had not looked for full-time work since, and that prior to his last position he owned a liquor store for many years.  Part-time positions were desired by him, and he secured several.  These include landscaping with H.R., cleaning up parts, and job in parks.  Documentation from the Social Security Administrations (SSA) shows that he earned almost $55,000 in 2008, less than $6,500 in 2009, nothing in 2010, less than $1,500 in 2011, nothing in 2012, and no information for 2013.  The Veteran variously stated that he has a high school education and one year of college.

At the outset, the Board notes that it was unclear whether or not the Veteran had engaged in substantially gainful employment since quitting his full-time position as of issuance of the previous decision.  Clarification has since been provided by the SSA.  The poverty threshold for one person, as established by the Department of Commerce, Bureau of the Census, for those both under and over 65 years, has been $10,000 or more since 2008.  Given that the Veteran's annual income was far greater than this threshold in 2008, he had a substantially gainful occupation then.  The Veteran's recent indication that he retired in February 2008, which is contrary to this income as well as to the previous statements of his supervisor and himself, therefore is deemed erroneous.  Given that the Veteran's annual income beginning in 2009 was below the aforementioned threshold, his part-time positions at least through 2012 were marginal employment.

It follows from the above that a TDIU cannot be awarded for 2008.  The earliest date a TDIU can be awarded, with the discrepancy over the last day the Veteran worked at his full-time position, is January 1, 2009.  This is not the question before the Board.  Rather, the question before the Board is whether a TDIU should be awarded at all.  The Board finds, based on the evidence, that it is warranted.  In other words, the Veteran's service-connected disabilities are of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  Assignment of an effective date for this grant (representing the first day the aforementioned was true) is left for the RO to undertake, following any additional development that may be necessary, in the first instance.

The Veteran's limited education and lack of any specialized training mean that he is best suited for entry level jobs.  His previous job experience qualify him for both sedentary and physical entry level jobs.  The Veteran's service-connected scar underneath his right eye is not impairing in any type of job.  One medical opinion, rendered at a May 2009 VA general medical examination, indeed was that it has no impact on his employability.  No other evidence is on point.  The Veteran's service-connected bilateral hearing loss and tinnitus, in contrast to his scar, have a significant impact on his employability in any type of job but do not prevent employment altogether per the opinions from the March 2009 and March 2012 VA audiological examinations.  Great difficulty hearing in a noisy environment, over distances, on the telephone, and during quiet conversations without eye contact, with hearing aids being only of some assistance, was noted in this regard.  

Concerning the Veteran's service-connected PTSD, it is reiterated that a moderate impact on his occupational functioning in any type of job was found at the March 2009 VA psychiatric examination and the May 2009 addendum thereto whereas VA treatment records found significant occupational interference.  The March 2011 VA psychiatric examination implied that he would be only mildly impacted at work.  The March 2012 VA psychiatric examination found a mild to moderate impact.  In sum, at no point has the Veteran ever been deemed unable to find and hold down a position because of any one of his service-connected disabilities.  These disabilities, however, concededly result in greater impairment together than individually.  It was opined at a March 2012 VA general medical examination that the Veteran is capable of working notwithstanding them all.  Yet Private vocational expert D.P. opined in April 2014 that he has not been capable of working due to them since February 2008 (when D.P. believed, erroneously as discussed above, he retired).

A medical opinion is only as probative as the rationale supplied in support of it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the March 2012 opinion is not well-explained.  The rationale indeed essentially is a restatement of the evidence.  The April 2014 opinion also contains an extensive restatement of the evidence.  This review is somewhat suspect given that there was no mention of the discrepancy between the month the Veteran reported he retired, his previous statements in this regard, and the statements of his supervisor.  In any event, the opinion also contains some analysis.  It thus is more probative than the March 2012 opinion.  It indeed is the most persuasive evidence, as the most probative opinion to address all of the Veteran's service-connected disabilities.

Consideration has been given to reasonable doubt in determining that a TDIU is warranted but can only be made effective on or after January 1, 2009.  However, it does not apply because this determination was based upon the preponderance of the evidence.  This evidence, which is in conflict, indeed is more positive than negative in terms of persuasiveness.  Unlike for a higher rating, a staged rating is not for consideration with respect to a TDIU.  This is because a TDIU permits payments at a 100 percent rating even though the combined rating for service-connected disabilities is less than 100 percent.  Staging in inapplicable, in other words.


ORDER

A rating of 70 percent is granted, subject to the statutes and regulations governing the payment of monetary benefits, for service-connected PTSD for the period prior to April 1, 2010.  
A TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits, as of a date to be determined by the RO which shall be on or after January 1, 2009.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


